Citation Nr: 1625178	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, with L2 deformity, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973 and from January 1974 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO; however, in January 2013, he withdrew his request.

This appeal was previously before the Board in October 2014, at which time it was remanded for additional development, and July 2015.  In the July 2015 decision, the Board decided the schedular evaluation for lumbosacral strain, with L2 deformity, and remanded the extraschedular evaluation for referral to the Director, Compensation Service, to include consideration of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that the Veteran is treated for a mood disorder as due to his posttraumatic stress disorder (PTSD) and chronic pain, to include from his back disability.  See, e.g., January 2009 VA examination report and October 2006 Mental Health Consult.  However, he has not filed a claim for service connection for such disorder.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  Therefore, if the Veteran wishes to file a claim for service connection for a mood disorder, he and/or his representative must file the appropriate application(s) with the Agency of Original Jurisdiction.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

1.  The Veteran's lumbosacral strain, with L2 deformity, results in the symptom of sleep impairment, which is not contemplated in the rating criteria referable to the evaluation of such disability; however, it is explicitly contemplated in his 30 percent rating for PTSD.

2.  There is no evidence that the Veteran's lumbosacral strain, with L2 deformity, either singularly or in combination with his other service-connected disabilities, results in symptoms not contemplated by the applicable rating criteria, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.


CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral strain, with L2 deformity, on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by February 2009, March 2009, and April 2009 letters, sent prior to the issuance of the rating decision on appeal, and a November 2014 letter, after which the Veteran's claim was readjudicated in February 2015 and January 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in January 2009 and December 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Furthermore, Board finds there has been substantial compliance with the Board's October 2014 and July 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2014, the matter was remanded in order to obtain updated VA treatment records, afford the Veteran notice in regard to the assignment of extraschedular ratings under 38 C.F.R. § 3.321, afford him a VA examination, and refer the matter to the Director of the Compensation Service for extraschedular consideration.  Subsequently, updated VA treatment records were obtained, the Veteran was afforded proper notice in a November 2014 letter, a VA examination was conducted in December 2014, and the case was referred to the Director in February 2015.  Additionally, in July 2015, the Board remanded the matter in order to again refer it to the Director in consideration of Johnson, supra.  Such was accomplished in January 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2014 and July 2015 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In the instant case, the Veteran is service-connected for lumbosacral strain, with L2 deformity, which is rated as 40 percent disabling for the appeal period prior to May 1, 2016, and as 20 percent disabling thereafter, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5237.  He is also service-connected for PTSD, evaluated as 30 percent disabling throughout the appeal period; right lower extremity radiculopathy, evaluated as 10 percent disabling as of May 13, 2010; and residuals of laceration to the scalp, evaluated as noncompensably disabling throughout the appeal period. 

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule is found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  

In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step, or element, inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).   

Pursuant to Johnson, supra, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

Where the Board finds that an extraschedular rating may be warranted based on the above factors, the Board cannot grant it in the first instance.  Rather it must remand the claim to the AOJ for referral to the Director of the Compensation Service (Director).  See Thun and Anderson, supra.  The Board did so in its October 2014 and July 2015 decisions.  In February 2015 and January 2016 administrative decisions, the Director denied entitlement to an extraschedular rating, and the AOJ continued this denial in supplemental statement of the cases (SSOCs) issued in February 2015 and January 2016, respectively.  The Board notes that it must conduct its own de novo review of the issue.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  However, for the reasons that follow, the Board finds that an extraschedular rating is not warranted.

A review of the record shows that the Veteran's back disability results in a single symptom not considered in the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5237: sleep impairment.  This symptom was reported by the Veteran during a December 2014 VA examination, wherein he stated that his pain causes problems with sleep but he manages to "push[] through."  However, the Board notes that the Veteran is service-connected for PTSD with a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and such evaluation explicitly contemplates chronic sleep impairment and the resulting impairment in his social and occupational functioning.  See General Rating Formula for Mental Disorders.  Consequently, to compensate the Veteran's twice for the same symptomatology would be tantamount to pyramiding.  See 38 C.F.R. § 4.14 (pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities). 

The Board has also considered its own findings in the October 2014 decision, in which it stated that the Veteran's fatigue, weakness, stiffness, spasm, guarding, and weekly debilitating flare-ups are not considered under the criteria of Diagnostic Code 5237 and appear to render his back nearly unusable.  These symptoms, however, were considered in the Board's subsequent July 2015 decision addressing the schedular evaluation of the disability pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and they resulted in the assignment of a 40 percent rating prior to December 1, 2014, and a 20 percent rating as of such date.  

In this regard, the Veteran's assigned schedular ratings for his back disability contemplates the functional limitations caused by his back symptomatology, to include fatigue, decreased motion, stiffness, weakness, spasms, and pain.  
Furthermore, he has been separately service-connected for right lower extremity radiculopathy and the assigned 10 percent rating contemplates the neurological impairment resulting from his back disability. 

In this regard, the diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of a variety of factors, to include ankylosis, limitation of motion, muscle spasm, guarding, localized tenderness, abnormal gait, abnormal spinal contour, and vertebral body fracture.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Furthermore, ratings under such criteria explicitly consider symptoms of pain, stiffness, and aching.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when doing household chores, bending or stooping, driving, lifting and carrying, and after prolonged walking, standing, or sitting.  Similarly, the Veteran's 10 percent rating for his radiculopathy of the lower right extremity contemplates all symptomatology associated with such disability, to include decreased sensation, strength, and reflexes, and the associated functional impact on the Veteran's physical activities, to include those previously mentioned.

The Board also notes that the Veteran is treated for a mood disorder as due to his PTSD and chronic pain, to include from his back disability.  See, e.g., January 2009 VA examination report and October 2006 Mental Health Consult.  The Board does not consider this an aggregate symptom that would warrant extraschedular consideration pursuant to Johnson, supra; rather, it finds that this is a separate mental health disorder for which service connection may be warranted based on a secondary theory of entitlement.  See 38 C.F.R. § 3.310.  Thus, as noted in the INTRODUCTION, the Board has advised the Veteran that he may file a claim for such disorder. 

Additionally, with regard to Johnson, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

While the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected back disability, singularly or in combination with his other service-connected disabilities, the Board has further determined that there are no such related factors as marked interference with employment or frequent periods of hospitalization.  In this regard, while the Veteran is unemployed, the record reflects that such is the result of his nonservice-connected knee disabilities.  In this regard, after separating from active duty, from 1992 until 1995, the Veteran was able to work at a warehouse driving forklifts.  However, he ultimately he received Social Security disability in 1997 for his nonservice-connected knee disabilities.  Additionally, the Veteran had not been hospitalized for any extended periods of time due to his back disability, or any other service-connected disabilities, alone or in combination.

Consequently, the Board finds that there is no evidence that the Veteran's lumbosacral strain, with L2 deformity, either singularly or in combination with his other service-connected disabilities, results in symptoms not contemplated by the applicable rating criteria, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the  preponderance of the evidence is against the assignment of an extraschedular rating, it is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating for lumbosacral strain, with L2 deformity, on an extraschedular basis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


